Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Claude Wendell Bellamy appeals the district court’s order denying his motion for a certificate of appealability. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. United States v. Bellamy, Nos. 7:99-cr-00049-F-1; 7:03-cv-00024-F (E.D.N.C. May 2, 2011). We deny as moot Bellamy’s motion for a *230certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.